388 F.3d 167
Ruby R. CALAD, Plaintiff-Appellant-Cross-Appellee,Walter Patrick Thorn, Plaintiff-Cross-Appellee,v.CIGNA HEALTHCARE OF TEXAS, INCORPORATED, Doing Business as Healthsource, Doing Business as Cigna Corporation, Defendant-Appellee,Aetna U.S. Healthcare; Aetna U.S. Healthcare of North Texas, Inc., Defendants-Appellees-Cross-Appellants.Juan Davila, Plaintiff-Appellant,v.Aetna U.S. Healthcare, Inc.; Aetna U.S. Healthcare of North Texas, Inc., Defendants-Appellees.
No. 01-10891.
No. 01-10905.
United States Court of Appeals, Fifth Circuit.
October 12, 2004.

George Parker Young, The Law Offices of George Parker Young, Elizabeth S. Kerr, Fort Worth, TX, Elizabeth H. Kilbride, Kilbride, Cullen & Morrison, Houston, TX, for all Plaintiffs.
Steven R. Shaver, Amy Elizabeth Stewart, Wilson, Elser, Moskowitz, Edelman & Dicker, Dallas, TX, Robert N. Eccles, Karen M. Wahle, O'Melveny & Myers, Washington, DC, for CIGNA Healthcare of Texas Inc.
John Bruce Shely, Kendall Matthew Gray, Andrews & Kurth, Houston, TX, for all Defendants-Appellees.
Appeals from the United States District Court for the Northern District of Texas; Barefoot Sanders, Terry R. Means, Judges.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before SMITH and BENAVIDES, Circuit Judges.*
PER CURIAM:


1
The Supreme Court reversed and remanded this panel's opinion. See Roark v. Humana, Inc., 307 F.3d 298 (5th Cir.2002), reversed sub nom. Aetna Health Inc. v. Davila, ___ U.S. ___, 124 S.Ct. 2488, 159 L.Ed.2d 312 (2004). We requested and have received letters from the parties advising of their respective positions regarding the appropriate action to be taken by this court on remand. The parties appear to agree that this litigation is at an end. Plaintiffs Calad and Davila have nonsuited their actions in state court.


2
Accordingly, the appeals are DISMISSED. All costs are taxed against the plaintiffs.



Notes:


*
 Judge Parker was a member of this panel but resigned from the court after the initial opinion was issued. This matter is now decided by a quorumSee 28 U.S.C. § 46(d).